Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 10, 2018

                                    No. 04-16-00831-CV

                              WONG GROCERY CO., LLC,
                                     Appellant

                                             v.

              Patrick LAMBKIN, Felipe Valdez dba Raw Happiness Juice Bar,
                                      Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-10644
                      Honorable Solomon Casseb, III, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       On August 9, 2018, the appellee filed a motion for en banc reconsideration. The Court
requests that the appellant file a response on or before October 1, 2018. See TEX. R. APP. P.
49.2.

                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court